IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gerald S. Lepre, Jr.,                   :
                        Appellant       :
                                        :
            v.                          :    No. 1082 C.D. 2016
                                        :
Commonwealth of Pennsylvania,           :
Department of Transportation,           :
Bureau of Driver Licensing              :


                                    ORDER


             NOW, May 25, 2017, having considered appellant’s application for

reconsideration/reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge